116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Cortez HARRIS, Appellant.
No. 96-4269EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 29, 1997.Filed:  June 6, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
After Cortez Harris was sentenced on related weapons and drug convictions, Harris challenged his 18 U.S.C. § 924(c)(1) gun conviction in light of the Supreme Court's decision in Bailey v. United States, 116 S. Ct. 501 (1995), and the district court vacated the erroneous conviction.  The district court resentenced Harris on the unchallenged drug convictions and used the firearm possession enhancement.  See U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1996).  On appeal, Harris contends the district court lacked authority to resentence him on the drug convictions.  Harris's contention is foreclosed by our recent decision in United States v. Harrison, No. 96-2544, 1997 WL 232266, at * 2 (8th Cir.  May 9, 1997).  We also reject Harris's contention that the district court improperly applied the § 2D1.1(b)(1) enhancement.  Contrary to Harris's view, there is abundant evidence that Harris possessed loaded and readily accessible firearms to protect the drug trafficking in cocaine and cocaine base found at his residence.  See United States v. Williams, 10 F.3d 590, 595-96 (8th Cir.1993).  We thus affirm Harris's revised sentence.